Citation Nr: 0415003	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to restoration of a 10 percent rating for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from January 1967 to 
December 1970, and again from April 1975 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board's review of the April 2002 notice of disagreement 
has indicated that the appellant's representative may have 
been attempting to raise the additional issue of entitlement 
to service connection for cellulitis.  See the comments 
concerning this question contained in the rating action dated 
December 17, 2001.  Further clarification on this point 
should be addressed by either the appellant or his 
representative to the RO.  

In July 2002, the appellant withdrew a pending appeal on the 
issue of entitlement to an increased rating for low back 
strain.  


REMAND

The service-connected tinea pedis was rated at the 
noncompensable level from July 1991 until April 1998 when a 
10 percent rating became effective.  Following a VA 
examination of the appellant on January 23, 2002, the rating 
for tinea pedis was reduced to the noncompensable level, 
effective from the date of that examination; this action has 
resulted in the present appeal.  

The reduction was accomplished under the rating criteria in 
effect at that time (38 C.F.R. § 4.118, Diagnostic Codes 7806 
& 7813 (2001-02)).  However, since that time, new rating 
criteria, including criteria specific to tinea pedis, have 
been published.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 
& 7813, effective on and after August 30, 2002.  The RO has 
not yet had the opportunity to review the present claim under 
the new rating criteria.  Moreover, since the last VA 
examination was more than two years ago, the veteran should 
be afforded a current VA examination, especially since the 
service-connected tinea pedis was inactive at the time of the 
January 2002 VA examination.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include a request that 
the appellant submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all other appropriate 
development has been completed, the RO 
should schedule the appellant for a VA 
skin to determine the current severity of 
the service-connected tinea pedis.  If 
possible, this examination should be 
scheduled while the appellant's athlete's 
foot infection is active.    

5.  The RO should then readjudicate the 
claim, to include consideration of the 
former and current criteria for 
evaluating the disability and 
consideration of 38 C.F.R. § 3.344(c).  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


